DETAILED ACTION
This action is in response to the claims filed 31 January 2019 for application 16/263,874 filed 31 January 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of the following informalities:
Claim 16, line 1, the CNN module  should read “the convolutional neural network module”
Claims 17-18 are objected to due to their dependence, either directly or indirectly, on claim 16
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8-10 recite [t]he method of claim ... while failing to provide proper antecedent basis. It is suggested to term be amended to recite “[t]he artificial convolutional neural network of claim ..." Claim 10 is further rejected due to its dependence on claim 9. Correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Specifically, the claims as a whole do not fall within any statutory category and thus are non-statutory. In particular, each of claims 1-10 is directed to a system including elements that amount to software per se. The claims are directed to an artificial neural network which is executable on one or more computer processors but not explicitly executed on one or more computer processors. In accordance with MPEP 2106.03: Non-limiting examples of claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program (often referred to as "software per se") when claimed as a product without any structural recitations. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of the statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network.
The limitation of generating a pooled output
The limitation of apply to the input at least one convolutional operation using an activation function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a convolutional operation.
The limitation of apply a pooling operation to the convolutional block to generate the pooled output, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a pooling operation to generate an output.
The limitation of apply to the input at least one convolutional operation using the activation function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a convolutional operation.
The limitation of apply a global average pooling operation to the output of the convolutional block or final convolutional block, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a global average pooling operation.
The limitation of combine the outputs of the global average pooling layers, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a combination operation.
The limitation of apply a softmax operation to the output of the terminal hidden layer, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a softmax operation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – one or more computer processors. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – artificial convolutional neural network, plurality of pooled convolutional layers each comprising a convolutional block comprising at least one convolutional layer and a pooling layer, final convolutional block comprising at least one convolutional layer, plurality of global average pooling layers, terminal hidden layer, softmax layer. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites ...taking an input...; receive as input the pooled output of the last sequentially connected pooled convolutional block, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of one or more computer processors, an artificial convolutional neural network, a plurality of pooled convolutional layers each comprising a convolutional block and a pooling layer, a final convolutional block comprising at least one convolutional layer, a plurality of global average pooling layers, a terminal hidden layer, a softmax layer and receiving 

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 2 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the artificial convolutional neural network of claim 1 but for the recitation of additional element(s) of wherein the activation function is a multi-piecewise linear function.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the activation function, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the activation function does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 3 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 3 carries out the artificial convolutional neural network of claim 2 but for the recitation of additional element(s) of wherein each piece of the activation function is based on which of a plurality of endpoint ranges the input falls into, the endpoints being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the activation function and the endpoints, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 4 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 4 carries out the artificial convolutional neural network of claim 3 but for the recitation of additional element(s) of wherein if the input falls into a centre range of the endpoints, the activation function is an identity mapping, and otherwise, the activation function is a linear function based on the range of endpoints and a respective slope, the respective slope being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the activation function and the slope, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the 

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network.
The limitation of wherein the activation function comprises:
            
                y
                
                    
                        x
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                =
                                                                1
                                                            
                                                            
                                                                n
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            n
                                                                        
                                                                    
                                                                
                                                            
                                                            ,
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            ,
                                                            ∞
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            -
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        x
                                        ,
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        -
                                                        1
                                                    
                                                
                                                ,
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        ;
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                             
                                                             
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            -
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    2
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                =
                                                                1
                                                            
                                                            
                                                                n
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    -
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            (
                                                                            i
                                                                            +
                                                                            1
                                                                            )
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            n
                                                                        
                                                                    
                                                                
                                                            
                                                            ,
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                     
                                                    
                                                        
                                                            -
                                                            ∞
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    .
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise activation function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network.
The limitation of wherein back propagation with gradient decent is applied to the layers of the artificial convolutional neural network using a multi-piecewise linear function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise backpropagation function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the

provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 7 is directed to an artificial convolutional neural network executable on one or more computer processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 6 is applicable here since claim 7 carries out the artificial convolutional neural network of claim 6 but for the recitation of additional element(s) of wherein if a back propagated output falls into a centre range of the endpoints, the back propagation function is one, and otherwise, the back propagation function is based on a respective slope, the respective slope being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the backpropagation function and the slope, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the backpropagation function and the slope do not apply the exception in a meaningful way (MPEP 

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to an artificial convolutional neural network executable on one or more computer processors [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above], which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above].
The limitation of wherein the multi-piecewise linear function for back propagation comprises:
            
                y
                
                    
                        x
                    
                
                x
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            ,
                                                            ∞
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        1
                                        ,
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        -
                                                        1
                                                    
                                                
                                                ,
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        ;
                                         
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    2
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            n
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                     
                                                    
                                                        
                                                            -
                                                            ∞
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    .
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise backpropagation function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any

not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to an artificial convolutional neural network executable on one or more computer processors [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above], which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above].
The limitation of wherein the global average pooling comprises flattening the output to a one-dimensional vector via concatenation, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "flattening" in the context of this claim encompasses the user concatenating vectors.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to an artificial convolutional neural network executable on one or more computer processors [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above], which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an artificial convolutional neural network [claim recites method, but interpreted as an artificial convolutional neural network executable on one or more computer processors as noted above].
The limitation of wherein combining the inputs to the terminal block comprises generating a final weight matrix of each of the one-dimensional vectors inputted to the terminal block, as 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of generating a pooled output, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a pooling operation to generate an output.
The limitation of apply to the input at least one convolutional operation using an activation function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a convolutional operation.
The limitation of apply a pooling operation to the convolutional block to generate the pooled output, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a pooling operation to generate an output.
The limitation of apply to the input at least one convolutional operation using the activation function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a convolutional operation.
The limitation of apply a global average pooling operation to the output of the respective convolutional block, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a global average pooling operation.
The limitation of combine the outputs of the global average pooling layers, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a combination operation.
The limitation of apply a softmax operation to the output of the terminal hidden layer, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a softmax operation.

Step 2A Prong Two Analysis: With respect to the mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – system comprising one or more processors and one or more non-transitory computer storage media. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – 
input module, convolutional neural network module, plurality of pooled convolutional layers each comprising a convolutional block comprising at least one convolutional layer and a pooling layer, final convolutional block comprising at least one convolutional layer, plurality of global average pooling layers, terminal hidden layer, softmax layer, output module. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites ... receive training data; ... pass at least a portion of the training data ...taking an input ...; pass the output ...; pass the output ...; pass the outputs ...; pass the output ..; output the output of the softmax operation, which is simply receiving and transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a system comprising one or more processors and one or more non-transitory computer storage media, an input module, a convolutional neural network module, a plurality of pooled convolutional layers each comprising a convolutional block comprising at least one convolutional layer and a pooling layer, a final convolutional block comprising at least one convolutional layer, a plurality of global average pooling layers, a terminal hidden layer, a softmax layer, an output module, and receiving and transmitting data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 12 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 12 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the activation function is a multi-piecewise linear function.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the activation function, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the activation function does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 13 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the system of claim 12 but for the recitation of additional element(s) of wherein each piece of the activation function is based on which of a plurality of endpoint ranges the input falls into, the endpoints being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the activation function and the endpoints do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 14 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 13 is applicable here since claim 14 carries out the system of claim 13 but for the recitation of additional element(s) of wherein if the input falls into a centre range of the endpoints, the activation function is an identity mapping, and otherwise, the activation function is a linear function based on the range of endpoints and a respective slope, the respective slope being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the activation function and the slope do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network.
The limitation of wherein the activation function comprises:
            
                y
                
                    
                        x
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                =
                                                                1
                                                            
                                                            
                                                                n
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            n
                                                                        
                                                                    
                                                                
                                                            
                                                            ,
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            ,
                                                            ∞
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            -
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        x
                                        ,
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        -
                                                        1
                                                    
                                                
                                                ,
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        ;
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                             
                                                             
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            -
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    2
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                =
                                                                1
                                                            
                                                            
                                                                n
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    -
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            (
                                                                            i
                                                                            +
                                                                            1
                                                                            )
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                    -
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            -
                                                                            n
                                                                        
                                                                    
                                                                
                                                            
                                                            ,
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                     
                                                    
                                                        
                                                            -
                                                            ∞
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    .
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise activation function.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network.
The limitation of wherein the CNN module further performs back propagation with gradient descent using a multi-piecewise linear function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise backpropagation function.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 17 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 17 carries out the system of claim 16 but for the recitation of additional element(s) of wherein if a back propagated output falls into a centre range of the endpoints, the back propagation function is one, and otherwise, the back propagation function is based on a respective slope, the respective slope being a learnable parameter.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the backpropagation function and the slope do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network.
The limitation of wherein the multi-piecewise linear function for back propagation comprises:
            
                y
                
                    
                        x
                    
                
                x
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            ,
                                                            ∞
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        1
                                        ,
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        i
                                        f
                                         
                                        x
                                        ∈
                                        
                                            
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        -
                                                        1
                                                    
                                                
                                                ,
                                                
                                                    
                                                        l
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        ;
                                         
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                    ∈
                                                    
                                                        
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    2
                                                                
                                                            
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    ;
                                                     
                                                
                                            
                                            
                                                
                                                    ⋮
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                            n
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                    x
                                                     
                                                    
                                                        
                                                            -
                                                            ∞
                                                            ,
                                                            
                                                                
                                                                    l
                                                                
                                                                
                                                                    -
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    .
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of a piecewise backpropagation function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network.
The limitation of wherein the global average pooling comprises flattening the output to a one-dimensional vector via concatenation, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "flattening" in the context of this claim encompasses the user concatenating vectors.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a system for executing an artificial convolutional neural network comprising one or more processors, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for executing an artificial convolutional neural network.
The limitation of wherein combining the inputs to the terminal block comprises generating a final weight matrix of each of the one-dimensional vectors inputted to the terminal block, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user combining vectors into a matrix.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (On the Exploration of Convolutional Fusion Networks for Visual Recognition, hereinafter referred to as "Liu") in view of Lin et al. (Network in Network, hereinafter referred to as “Lin”).

Regarding claim 1, Liu  teaches an artificial convolutional neural network executable on one or more computer processors (Liu, section 3.1, Fig. 1 – teaches CNN architecture; Liu, section 4 teaches using a Caffe framework on a Nvidia Titan X card), the artificial convolutional neural network comprising: 
a plurality of pooled convolutional layers connected sequentially, each pooled convolutional layer taking an input and generating a pooled output (Liu, Fig. 1 – teaches sequential pooled convolutional layers from 1...S where each layer takes an input from the previous layer (except the first layer which takes the initial inputs) and generates an output to the next layer; see Liu, section , each pooled convolutional layer comprising: 
a convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using an activation function (Liu, Fig. 1 – teaches each convolutional layer comprising at least one convolutional block; Liu, Fig. 4 – teaches convolution operation; [Convolutional layers are highlighted in Figure A below and convolution blocks are represented as Conv# in each block]); and 
a pooling layer configured to apply a pooling operation to the convolutional block to generate the pooled output (Liu, Fig. 1 – teaches each convolutional layer comprising at least one pooling layer; Liu, Fig. 4 – teaches pooling operation; [Convolutional layers are highlighted in Figure A below and pooling layers are represented as Pooling in each block]); 

    PNG
    media_image1.png
    132
    436
    media_image1.png
    Greyscale

Figure A: Pooled convolutional layers.
a final convolutional block configured to receive as input the pooled output of the last sequentially connected pooled convolutional layer, the final convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using the activation function (Liu, Fig. 1 – teaches a final ConvS layer which received the pooled output from the last sequentially connected pooled convolutional layer; Liu, Fig. 4 – teaches convolution operation; [Final convolutional block is highlighted in Figure B below]); 


    PNG
    media_image2.png
    132
    436
    media_image2.png
    Greyscale

Figure B: Final convolutional block.
a plurality of global average pooling layers each linked to the output of one of the convolutional blocks or the final convolutional block (Liu, Fig. 1 – teaches a plurality of global averaging layers each connection to the output of a convolutional block; [Plurality of GAP layers highlighted in figure C below]), each global average pooling layer configured to apply a global average pooling operation to the output of the convolutional block or final convolutional block (Liu, section 3.1 – teaches applying GAP operation to each of the convolutional block outputs); 

    PNG
    media_image3.png
    132
    436
    media_image3.png
    Greyscale

Figure C: Global average pooling layers.
a terminal hidden layer configured to combine the outputs of the global average pooling layers (Liu, Fig. 1 – teaches a Stack layer [terminal hidden layer] to combine the outputs of the GAP layers; Liu, section 3.1 – teaches stacking the outputs of the GAP layers; [Stack layer highlighted in figure D below]); and 


    PNG
    media_image4.png
    132
    436
    media_image4.png
    Greyscale

Figure D: Stack layer (i.e., terminal hidden layer).
Because it would be obvious to  a person having ordinary skill in the art, Liu is silent as to the operations of the plain CNN used as the based of the convolutional fusion network, including using activation functions to generate feature maps. Further, Liu does not explicitly teach a softmax layer configured to apply a softmax operation to the output of the terminal hidden layer.
Lin teaches 
a convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using an activation function (Lin, section 1 – teaches a CNN consists of alternating convolutional and pooling layers where the convolution layer takes the inner product of the linear filter and the underlying receptive field followed by a nonlinear activation function at every local point of the input to generate feature maps);
... the final convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using the activation function (Lin, section 1 – teaches a CNN consists of alternating convolutional and pooling layers where the convolution layer takes the inner product of the linear filter and the underlying receptive field followed by a nonlinear activation function at every local point of the input to generate feature maps); and
a softmax layer configured to apply a softmax operation to the output of the terminal hidden layer (Lin, section 1, section 3.2 – teaches passing the global average pooling result to the softmax layer for classification by the softmax operation [While Lin, only has a single GAP layer which passes 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu with the teachings of Lin in order to improve CNN classification by replacing fully connected layers with global average pooling and softmax because this method is more native to the convolution structure, there is no parameter to optimize thus avoiding overfitting at this layer, and this method is more robust to spatial translations of the input in the field of convolutional neural network design (Lin, section 3.2 – “In this paper, we propose another strategy called global average pooling to replace the traditional fully connected layers in CNN. The idea is to generate one feature map for each corresponding category of the classification task in the last mlpconv layer. Instead of adding fully connected layers on top of the feature maps, we take the average of each feature map, and the resulting vector is fed directly into the softmax layer. One advantage of global average pooling over the fully connected layers is that it is more native to the convolution structure by enforcing correspondences between feature maps and categories. Thus the feature maps can be easily interpreted as categories confidence maps. Another advantage is that there is no parameter to optimize in the global average pooling thus overfitting is avoided at this layer. Futhermore (sic), global average pooling sums out the spatial information, thus it is more robust to spatial translations of the input.”).

Regarding claim 9, Liu in view of Lin teaches all of the limitations of the method [interpreted as artificial convolutional neural network as noted above] of claim 1 as noted above. Liu further teaches wherein the global average pooling comprises flattening the output to a one-dimensional vector via concatenation (Liu, section 3.1 – teaches global average pooling concatenating values into a one-dimensional vector).


Regarding claim 10, Liu in view of Lin teaches all of the limitations of the method [interpreted as artificial convolutional neural network as noted above] of claim 9 as noted above. Liu further teaches wherein combining the inputs to the terminal block comprises generating a final weight matrix of each of the one-dimensional vectors inputted to the terminal block (Liu, section 3.1 – teaches stacking [combining inputs to the terminal block] each of the one-dimensional vectors from the GAP layers to generate a final weight matrix).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Lin for the same reasons as disclosed in claim 9 above.

Regarding claim 11, Liu teaches a system for executing an artificial convolutional neural network, the system comprising one or more processors and one or more non-transitory computer storage media, the one or more non-transitory computer storage media causing the one or more processors to execute (Liu, section 3.1, Fig. 1 – teaches CNN architecture; Liu, section 4 teaches using a Caffe framework on a Nvidia Titan X card): 
an input module to receive training data (Liu, section 4.1 – teaches training using 50,000 input images); 
a convolutional neural network module (Liu, section 3.1, Fig. 1 – teaches CNN architecture;) to: 
pass at least a portion of the training data (Liu, section 4.1 – initial inputs for first layer) to a plurality of pooled convolutional layers connected sequentially, each pooled convolutional layer taking an input and generating a pooled output (Liu, Fig. 1 – teaches sequential pooled convolutional layers from 1...S where each layer takes an input from the previous layer (except the first layer which takes the initial inputs) and generates an output to the next layer; see Liu, section 4.1 – initial inputs for first layer; [Convolutional layers are highlighted in Figure A below]), each pooled convolutional layer comprising: 
a convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using an activation function (Liu, Fig. 1 – teaches each convolutional layer comprising at least one convolutional block; Liu, Fig. 4 – teaches convolution operation; [Convolutional layers are highlighted in Figure A below and convolution blocks are represented as Conv# in each block]); and 
a pooling layer configured to apply a pooling operation to the convolutional block to generate the pooled output (Liu, Fig. 1 – teaches each convolutional layer comprising at least one pooling layer; Liu, Fig. 4 – teaches pooling operation; [Convolutional layers are highlighted in Figure A below and pooling layers are represented as Pooling in each block]); 

    PNG
    media_image1.png
    132
    436
    media_image1.png
    Greyscale

Figure A: Pooled convolutional layers.
pass the output of the last sequentially connected pooled convolutional layer to a final convolutional block, the final convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using the activation function (Liu, Fig. 1 – teaches a final ConvS layer which received the pooled output from the last ; 

    PNG
    media_image2.png
    132
    436
    media_image2.png
    Greyscale

Figure B: Final convolutional block.
pass the output of each of the plurality of convolutional blocks and the output of the final convolutional block to a respective one of a plurality of global average pooling layers (Liu, Fig. 1 – teaches a plurality of global averaging layers each connection to the output of a convolutional block; [Plurality of GAP layers highlighted in figure C below]), each global average pooling layer configured to apply a global average pooling operation to the output of the respective convolutional block (Liu, section 3.1 – teaches applying GAP operation to each of the convolutional block outputs); 

    PNG
    media_image3.png
    132
    436
    media_image3.png
    Greyscale

Figure C: Global average pooling layers.
pass the outputs of the global average pooling layers to a terminal hidden layer, the terminal hidden layer configured to combine the outputs of the global average pooling layers (Liu, Fig. 1 – teaches a Stack layer [terminal hidden layer] to combine the outputs of the GAP layers; Liu, section 3.1 – teaches stacking the outputs of the GAP layers; [Stack layer highlighted in figure D below]); and

    PNG
    media_image4.png
    132
    436
    media_image4.png
    Greyscale

Figure D: Stack layer (i.e., terminal hidden layer).
an output module to output the output of the softmax operation (Liu, Fig. 1 – teaches Fully Connected layer which outputs result; Liu, section 3.1 – teaches fully connected layer used to output the estimate of the final prediction which is one of the object categories in the dataset; see Liu, section 4 – teaches output results).
Because it would be obvious to  a person having ordinary skill in the art, Liu is silent as to the operations of the plain CNN used as the base of the convolutional fusion network, including using activation functions to generate feature maps. Further, Liu does not explicitly teach pass the output of the terminal hidden layer to a softmax layer, the softmax layer configured to apply a softmax operation to the output of the terminal hidden layer. While Liu does teach outputting the result, because Liu does not explicitly teach a softmax layer, Liu does not explicitly teach outputting the output of the softmax layer.
Lin teaches 
a convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using an activation function (Lin, section 1 – teaches a CNN consists of alternating convolutional and pooling layers where the convolution layer takes the inner product of the linear filter and the underlying receptive field followed by a nonlinear activation function at every local point of the input to generate feature maps);
... the final convolutional block comprising at least one convolutional layer configured to apply to the input at least one convolutional operation using the activation function (Lin, section 1 – teaches a CNN consists of alternating convolutional and pooling layers where the convolution layer takes the inner product of the linear filter and the underlying receptive field followed by a nonlinear activation function at every local point of the input to generate feature maps);
pass the output of the terminal hidden layer to a softmax layer, the softmax layer configured to apply a softmax operation to the output of the terminal hidden layer (Lin, section 1, section 3.2 – teaches passing the global average pooling result to the softmax layer for classification by the softmax operation [While Lin, only has a single GAP layer which passes to the softmax layer, the combination with Liu passes to stacked result of all of the GAP layers (i.e., terminal hidden layer) to the softmax layer]); and 
an output module to output the output of the softmax operation (Lin, section 3.2 – teaches outputting the output of the softmax operation as categories; see also Lin, section 4 – demonstration of outputs).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu with the teachings of Lin in order to improve CNN classification by replacing fully connected layers with global average pooling and softmax because this method is more native to the convolution structure, there is no parameter to optimize thus avoiding overfitting at this layer, and this method is more robust to spatial translations of the input in the field of convolutional neural network design (Lin, section 3.2 – “In this paper, we propose another strategy called global average pooling to replace the traditional fully connected layers in CNN. The idea is to generate one feature map for each corresponding category of the classification task in the last mlpconv layer. Instead of adding fully connected layers on top of the feature maps, we take the average of each feature map, and the resulting vector is fed directly into the softmax layer. One advantage of global average pooling sic), global average pooling sums out the spatial information, thus it is more robust to spatial translations of the input.”).

Regarding claim 19, Liu in view of Lin teaches all of the limitations of the system of claim 11 as noted above. Liu further teaches wherein the global average pooling comprises flattening the output to a one-dimensional vector via concatenation (Liu, section 3.1 – teaches global average pooling concatenating values into a one-dimensional vector).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Lin for the same reasons as disclosed in claim 11 above.

Regarding claim 20, Liu in view of Lin teaches all of the limitations of the system of claim 19 as noted above. Liu further teaches wherein combining the inputs to the terminal block comprises generating a final weight matrix of each of the one-dimensional vectors inputted to the terminal block (Liu, section 3.1 – teaches stacking [combining inputs to the terminal block] each of the one-dimensional vectors from the GAP layers to generate a final weight matrix).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Lin for the same reasons as disclosed in claim 19 above.

Claims 2-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lin and further in view of Jin et al. (Deep Learning with S-Shaped Rectified Linear Activation Units, hereinafter referred to as “Jin”).

Regarding claim 2, Liu in view of Lin teaches all of the limitations of the artificial convolutional neural network of claim 1 as noted above. However, Liu in view of Lin does not explicitly teach wherein the activation function is a multi-piecewise linear function.
Jin teaches wherein the activation function is a multi-piecewise linear function (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu in view of Lin with the teachings of Jin in order to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs in the field of convolutional neural network design (Jin, Abstract – “Rectified linear activation units are important components for state-of-the-art deep convolutional networks. In this paper, we propose a novel S-shaped rectified linear activation unit (SReLU) to learn both convex and non-convex functions, imitating the multiple function forms given by the two fundamental laws, namely the Webner-Fechner law and the Stevens law, in psychophysics and neural sciences. Specifically, SReLU consists of three piecewise linear functions, which are formulated by four learnable parameters. The SReLU is learned jointly with the training of the whole deep network through back propagation. During the training phase, to initialize SReLU in different layers, we propose a “freezing” method to degenerate SReLU into a predefined leaky rectified linear unit in the initial several training epochs and then adaptively learn the good initial values. SReLU can be universally used in the existing deep networks with negligible additional parameters and computation cost. Experiments with two popular CNN architectures, Network in Network and GoogLeNet on scale-various benchmarks including CIFAR10, 

Regarding claim 3, Liu in view of Lin and further in view of Jin teaches all of the limitations of the artificial convolutional neural network of claim 2 as noted above. Jin further teaches wherein each piece of the activation function is based on which of a plurality of endpoint ranges the input falls into, the endpoints being a learnable parameter (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise activation function based on learnable range endpoints to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 4, Liu in view of Lin and further in view of Jin teaches all of the limitations of the artificial convolutional neural network of claim 3 as noted above. Jin further teaches wherein if the input falls into a centre range of the endpoints, the activation function is an identity mapping (Jin, p. 3, Definition of SReLU – teaches an identity mapping if the input falls in a center range), and otherwise, the activation function is a linear function based on the range of endpoints and a respective slope (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise linear activation function based on endpoint ranges and slopes), the respective slope being a learnable parameter (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).


Regarding claim 5, Liu in view of Lin and further in view of Jin teaches all of the limitations of the artificial convolutional neural network of claim 4 as noted above. Jin further teaches wherein the activation function comprises:
                
                    y
                    
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ∑
                                                                
                                                                    i
                                                                    =
                                                                    1
                                                                
                                                                
                                                                    n
                                                                    -
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                i
                                                                                +
                                                                                1
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                                ,
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                ,
                                                                ∞
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                -
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            x
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                            ;
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                 
                                                                 
                                                                l
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                -
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        2
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ∑
                                                                
                                                                    i
                                                                    =
                                                                    1
                                                                
                                                                
                                                                    n
                                                                    -
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        -
                                                                        i
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                (
                                                                                i
                                                                                +
                                                                                1
                                                                                )
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                                ,
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                         
                                                        
                                                            
                                                                -
                                                                ∞
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
             
(Jin, p. 2, Rectified Units – teaches adaptive piecewise linear units (APL) which uses multiple hinges [pieces] and calculates the result as the sum of the hinges; Jin, p. 3, Definition of SReLU – teaches a multi-piecewise linear activation function based on endpoint ranges and slopes; [It would be obvious to a person skilled in the art to expand, based on the APL algorithm, the SReLU piecewise activation to include more pieces where the value at any given point is the summation of the pieces up to that point]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear activation function based on endpoints and slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).
Regarding claim 6, Liu in view of Lin teaches all of the limitations of the artificial convolutional neural network of claim 1 as noted above. However, Liu in view of Lin does not explicitly teach wherein back propagation with gradient decent is applied to the layers of the artificial convolutional neural network using a multi-piecewise linear function.
Jin teaches wherein back propagation with gradient decent is applied to the layers of the artificial convolutional neural network using a multi-piecewise linear function (Jin, p. 4, Definition of SReLU – teaches applying backpropagation with gradient descent using a multi-piecewise function).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu in view of Lin with the teachings of Jin in order to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs in the field of convolutional neural network design (Jin, Abstract – “Rectified linear activation units are important components for state-of-the-art deep convolutional networks. In this paper, we propose a novel S-shaped rectified linear activation unit (SReLU) to learn both convex and non-convex functions, imitating the multiple function forms given by the two fundamental laws, namely the Webner-Fechner law and the Stevens law, in psychophysics and neural sciences. Specifically, SReLU consists of three piecewise linear functions, which are formulated by four learnable parameters. The SReLU is learned jointly with the training of the whole deep network through back propagation. During the training phase, to initialize SReLU in different layers, we propose a “freezing” method to degenerate SReLU into a predefined leaky rectified linear unit in the initial several training epochs and then adaptively learn the good initial values. SReLU can be universally used in the existing deep networks with negligible additional parameters and computation cost. Experiments with two popular CNN architectures, Network in Network and GoogLeNet on scale-various benchmarks including CIFAR10, CIFAR100, MNIST and ImageNet demonstrate that SReLU achieves remarkable improvement compared to other activation functions.”).
Regarding claim 7, Liu in view of Lin and further in view of Jin teaches all of the limitations of the artificial convolutional neural network of claim 6 as noted above. Jin further teaches wherein if a back propagated output falls into a centre range of the endpoints, the back propagation function is one (Jin, p. 4, Definition of SReLU – teaches an a backpropagation function of 1 if the input falls in a center range), and otherwise, the back propagation function is based on a respective slope, the respective slope being a learnable parameter (Jin, p. 3-4, Definition of SReLU – teaches a multi-piecewise backpropagation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear backpropagation function based on endpoints and learnable slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 8, Liu in view of Lin and further in view of Jin teaches all of the limitations of the method [interpreted as artificial convolutional neural network as noted above] of claim 7 as noted above. Jin further teaches wherein the multi-piecewise linear function for back propagation comprises:
                
                    y
                    
                        
                            x
                        
                    
                    x
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                n
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                ,
                                                                ∞
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                            ;
                                             
                                             
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        2
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                n
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                         
                                                        
                                                            
                                                                -
                                                                ∞
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
(Jin, p. 2, Rectified Units – teaches adaptive piecewise linear units (APL) which uses multiple hinges [pieces] and calculates the result as the sum of the hinges; Jin, p. 4, Definition of SReLU – teaches a multi-piecewise linear backpropagation function based on endpoint ranges and slopes; [It would be 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear backpropagation function based on endpoints and slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 12, Liu in view of Lin teaches all of the limitations of the system of claim 11 as noted above. However, Liu in view of Lin does not explicitly teach wherein the activation function is a multi-piecewise linear function.
Jin teaches wherein the activation function is a multi-piecewise linear function (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu in view of Lin with the teachings of Jin in order to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs in the field of convolutional neural network design (Jin, Abstract – “Rectified linear activation units are important components for state-of-the-art deep convolutional networks. In this paper, we propose a novel S-shaped rectified linear activation unit (SReLU) to learn both convex and non-convex functions, imitating the multiple function forms given by the two fundamental laws, namely the Webner-Fechner law and the Stevens law, in psychophysics and neural sciences. Specifically, SReLU consists of three piecewise linear functions, which are formulated by four learnable parameters. The SReLU is learned jointly with the training of the whole deep network through back propagation. During the training phase, to initialize SReLU in different layers, we propose a “freezing” method to degenerate 

Regarding claim 13, Liu in view of Lin and further in view of Jin teaches all of the limitations of the system of claim 12 as noted above. Jin further teaches wherein each piece of the activation function is based on which of a plurality of endpoint ranges the input falls into, the endpoints being a learnable parameter (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise activation function based on learnable range endpoints to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 14, Liu in view of Lin and further in view of Jin teaches all of the limitations of the system of claim 13 as noted above. Jin further teaches wherein if the input falls into a centre range of the endpoints, the activation function is an identity mapping (Jin, p. 3, Definition of SReLU – teaches an identity mapping if the input falls in a center range), and otherwise, the activation function is a linear function based on the range of endpoints and a respective slope (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise linear activation function based on endpoint ranges and slopes), the respective slope being a learnable parameter (Jin, p. 3, Definition of SReLU – teaches a multi-piecewise activation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear activation function based on endpoints and learnable slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 15, Liu in view of Lin and further in view of Jin teaches all of the limitations of the system of claim 14 as noted above. Jin further teaches wherein the activation function comprises:
                
                    y
                    
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ∑
                                                                
                                                                    i
                                                                    =
                                                                    1
                                                                
                                                                
                                                                    n
                                                                    -
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                i
                                                                                +
                                                                                1
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                                ,
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                ,
                                                                ∞
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                -
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            x
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                            ;
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                 
                                                                 
                                                                l
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                                -
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        2
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                ∑
                                                                
                                                                    i
                                                                    =
                                                                    1
                                                                
                                                                
                                                                    n
                                                                    -
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        -
                                                                        i
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                (
                                                                                i
                                                                                +
                                                                                1
                                                                                )
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                                
                                                                    
                                                                        x
                                                                        -
                                                                        
                                                                            
                                                                                l
                                                                            
                                                                            
                                                                                -
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                                ,
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                         
                                                        
                                                            
                                                                -
                                                                ∞
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
(Jin, p. 2, Rectified Units – teaches adaptive piecewise linear units (APL) which uses multiple hinges [pieces] and calculates the result as the sum of the hinges; Jin, p. 3, Definition of SReLU – teaches a multi-piecewise linear activation function based on endpoint ranges and slopes; [It would be obvious to a person skilled in the art to expand, based on the APL algorithm, the SReLU piecewise activation to include more pieces where the value at any given point is the summation of the pieces up to that point]).


Regarding claim 16, Liu in view of Lin teaches all of the limitations of the system of claim 11 as noted above. However, Liu in view of Lin does not explicitly teach wherein the CNN module further performs back propagation with gradient descent using a multi-piecewise linear function.
Jin teaches wherein the CNN module further performs back propagation with gradient descent using a multi-piecewise linear function (Jin, p. 4, Definition of SReLU – teaches applying backpropagation with gradient descent using a multi-piecewise function).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liu in view of Lin with the teachings of Jin in order to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs in the field of convolutional neural network design (Jin, Abstract – “Rectified linear activation units are important components for state-of-the-art deep convolutional networks. In this paper, we propose a novel S-shaped rectified linear activation unit (SReLU) to learn both convex and non-convex functions, imitating the multiple function forms given by the two fundamental laws, namely the Webner-Fechner law and the Stevens law, in psychophysics and neural sciences. Specifically, SReLU consists of three piecewise linear functions, which are formulated by four learnable parameters. The SReLU is learned jointly with the training of the whole deep network through back propagation. During the training phase, to initialize SReLU in different layers, we propose a “freezing” method to degenerate SReLU into a predefined leaky rectified linear unit in the initial several training epochs and then 

Regarding claim 17, Liu in view of Lin and further in view of Jin teaches all of the limitations of the system of claim 16 as noted above. Jin further teaches wherein if a back propagated output falls into a centre range of the endpoints, the back propagation function is one (Jin, p. 4, Definition of SReLU – teaches an a backpropagation function of 1 if the input falls in a center range), and otherwise, the back propagation function is based on a respective slope, the respective slope being a learnable parameter (Jin, p. 3-4, Definition of SReLU – teaches a multi-piecewise backpropagation function based on endpoint ranges and slopes where endpoints and slope are learnable parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear backpropagation function based on endpoints and learnable slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Regarding claim 18, Liu in view of Lin and further in view of Jin teaches all of the limitations of the system of claim 17 as noted above. Jin further teaches wherein the multi-piecewise linear function for back propagation comprises:
                
                    y
                    
                        
                            x
                        
                    
                    x
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                n
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                ,
                                                                ∞
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            1
                                            ,
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            i
                                            f
                                             
                                            x
                                            ∈
                                            
                                                
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                            ;
                                             
                                             
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                1
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                        ∈
                                                        
                                                            
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        2
                                                                    
                                                                
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                        ;
                                                         
                                                    
                                                
                                                
                                                    
                                                        ⋮
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                -
                                                                n
                                                            
                                                        
                                                        ,
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        i
                                                        f
                                                         
                                                        x
                                                         
                                                        
                                                            
                                                                -
                                                                ∞
                                                                ,
                                                                
                                                                    
                                                                        l
                                                                    
                                                                    
                                                                        -
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                         
                                                         
                                                         
                                                         
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
(Jin, p. 2, Rectified Units – teaches adaptive piecewise linear units (APL) which uses multiple hinges [pieces] and calculates the result as the sum of the hinges; Jin, p. 4, Definition of SReLU – teaches a multi-piecewise linear backpropagation function based on endpoint ranges and slopes; [It would be obvious to a person skilled in the art to expand, based on the APL algorithm, the SReLU piecewise backpropagation to include more pieces where the value at any given point is the slope at that point]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu, Lin and Jin in order to use a piecewise linear backpropagation function based on endpoints and slopes to achieve remarkable improvements compared to other activation functions while adding negligible additional parameters and computational costs (Jin, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/MARSHALL L WERNER/               Examiner, Art Unit 2125                        

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122